Exhibit 10.2

Execution Copy

PARENT SHAREHOLDER VOTING AGREEMENT

This Parent Shareholder Voting Agreement (this “Agreement”), dated as of
December 18, 2012 is entered into by and among Alterra Capital Holdings Limited,
a Bermuda company (the “Company”), and each of the shareholders of Markel
Corporation, a Virginia corporation (“Parent”), listed on Schedule A attached
hereto (each, a “Shareholder” and, collectively, the “Shareholders”).
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Agreement and Plan of Merger (as
defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company have entered into an Agreement and Plan of Merger,
dated as of the date hereof (the “Agreement and Plan of Merger”) (as the same
may be amended or amended and restated from time to time in accordance with its
terms);

WHEREAS, each Shareholder is the beneficial owner (as defined in Rule 13d-3 of
the Exchange Act, which meaning will apply for all purposes of this Agreement
whenever the term “beneficial” or “beneficially” is used) of (a) Parent Common
Shares (such shares, together with any other securities of the Parent having
voting rights acquired by such Shareholder (including Parent Common Shares
acquired upon the vesting of any Parent Restricted Awards (as defined below)
held by such Shareholder) after the Reference Date (as defined below) through
the Effective Time, being collectively referred to herein as the “Shares”),
(b) restricted Parent Common Shares, and (c) restricted stock units payable in
Parent Common Shares (“Parent Restricted Awards”), as of the date hereof (the
“Reference Date”) and as set forth opposite such Shareholder’s name on Schedule
A attached hereto (“Schedule A”);

WHEREAS, obtaining the Parent Merger Vote is a condition to the consummation of
the Merger; and

WHEREAS, each Shareholder has agreed to enter into this Agreement in order to
induce the Company to enter into the Agreement and Plan of Merger and to induce
the Company to consummate, and to cause Merger Sub to consummate, the
transactions contemplated by the Agreement and Plan of Merger.

NOW, THEREFORE, in consideration of Parent and the Merger Sub entering into the
Agreement and Plan of Merger and of the mutual covenants and agreements
contained herein and other good and valuable consideration, the adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties of Each Shareholder. Each Shareholder
hereby represents and warrants to the Company as of the date of this Agreement
as follows:

1.1 Title to the Shares. Such Shareholder is the beneficial owner of the Parent
Common Shares, Parent Restricted Shares and Parent Restricted Awards set forth
opposite the name of such Shareholder on Schedule A, which, as of the Reference
Date, constitute all of the Parent Common Shares and other securities
convertible into or exercisable for any Parent Common Shares, whether vested or
unvested, owned of record or beneficially by such Shareholder.

1.2 Voting Matters. Except to the extent (x) any such Shares are held by a trust
and either Shareholder is not the trustee or there are multiple trustees or
(y) such Shareholder is deemed to be the beneficial owner of shares that are
owned by another person, such Shareholder has the sole power to vote or cause to
be voted the Shares set forth opposite the name of such Shareholder on Schedule
A on the matters specified in Section 4.1 hereof, free and clear of any and all
claims, liens, encumbrances or restrictions on the right to vote such Shares,
except (a) as may exist by reason of this Agreement or (b) under applicable Law.
In furtherance (and not in limitation) of the foregoing, such Shareholder
represents and warrants to the Company that all proxies heretofore given in
respect of any of its Shares, if any, are not irrevocable and that all such
proxies have been properly revoked or are no longer in effect as of the date
hereof.

1.3 Authority Relative to this Agreement. Such Shareholder has the requisite
legal capacity to execute and deliver this Agreement, to perform his or her
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by such
Shareholder and, assuming the due authorization, execution and delivery hereof
by the Company, constitutes a valid and binding obligation of such Shareholder,
enforceable against such Shareholder in accordance with its terms, except to the
extent that enforcement is limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equitable principles
(whether considered in a proceeding at law or in equity).

1.4 No Conflict. Except for any filings that may be required by applicable
federal securities or antitrust laws, the execution and delivery of this
Agreement by such Shareholder do not, and the performance of its obligations
hereunder and the consummation by such Shareholder of the transactions
contemplated hereby will not, (a) require any consent or approval by, filing
with, or notification to, any Governmental Entity or any other Person by such
Shareholder, (b) to the extent such Shareholder is an Entity, violate or
conflict with or result in any breach of any provision of the organizational
documents of such Shareholder, (c) violate or conflict with, or result in any
breach of or default (with or without notice or lapse of time or both) under, or
give to any other Person (with or without notice or lapse of time or both) any
right of

 

2



--------------------------------------------------------------------------------

termination, acceleration or cancellation of, or result in the creation of any
claims, liens, encumbrances or restrictions on the right to vote such Shares
under, any provision of any agreement to which such Shareholder is a party or
any instrument, permit, concession, franchise or license of such Shareholder or
(d) violate or conflict with any Law applicable to such Shareholder or to such
Shareholder’s properties or assets, except in the case of the foregoing clauses
(a), (c) and (d) only, for any of the foregoing as would not reasonably be
expected to materially impair or restrict such Shareholder’s ability to perform
its obligations under this Agreement.

1.5 Reliance by the Company. Such Shareholder understands and acknowledges that
the Company is entering into the Agreement and Plan of Merger in reliance upon
such Shareholder’s execution and delivery of this Agreement.

SECTION 2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Shareholder as of the date of this Agreement as
follows:

2.1 Organization. The Company is an exempted company duly organized, validly
existing and in good standing under the laws of Bermuda.

2.2 Authority Relative to this Agreement. (a) The Company has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated hereby
and (b) the execution and delivery of this Agreement by the Company and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary and appropriate corporate action by the board of directors of the
Company. This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by each of
the Shareholders party hereto, constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that enforcement is limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equitable principles
(whether considered in a proceeding at law or in equity).

2.3 No Conflict. Except for any filings that may be required by applicable
federal securities or antitrust laws, the execution and delivery of this
Agreement by the Company do not, and the performance of its obligations
hereunder and the consummation by the Company of the transactions contemplated
hereby will not, (a) require any consent or approval by, filing with, or
notification to, any Governmental Entity or any other Person by the Company,
(b) violate or conflict with or result in any breach of any provision of the
articles of incorporation or by-laws of the Company, (c) violate or conflict
with, or result in any breach of or default (with or without notice or lapse of
time or both) under, or give to any other Person (with or without notice or
lapse

 

3



--------------------------------------------------------------------------------

of time or both) any right of termination, acceleration or cancellation of, any
provision of any agreement to which the Company is a party or any instrument,
permit, concession, franchise or license of the Company, or (d) violate or
conflict with any Law applicable to the Company or its properties or assets,
except, in the case of the foregoing clauses (a), (c) and (d) only for any of
the foregoing as would not reasonably be expected to materially impair or
restrict the Company’s ability to perform its obligations under this Agreement.

SECTION 3. Additional Agreements.

3.1 Restriction on Transfer. Each Shareholder hereby covenants and agrees that,
during the Voting Period, such Shareholder shall not sell, transfer, tender,
assign, hypothecate or otherwise dispose of (“Transfer”) any Shares or any
interest therein or any other security convertible into or exercisable for any
Parent Common Shares, or create or permit to exist any additional security
interest, lien, claim, pledge, option, right of first refusal, limitation on
voting rights, charge or other encumbrance of any nature (an “Encumbrance”) with
respect to the Shares or any interest therein or any other security convertible
into or exercisable for any Parent Common Shares; provided, that, any
Shareholder may Transfer all or any portion of its Shares to (a) an Affiliate of
such Shareholder, (b) such Shareholder’s spouse, immediate family members or
lineal descendants, (c) any trust or other entity, the beneficiaries or equity
holders of which include only persons described in clause (b), in each case, if
and only if the transferee of such Shares agrees in writing to be bound by the
restrictions set forth in this Agreement (each such transferee, a “Permitted
Transferee”), or (d) to satisfy the payment of withholding income or other
applicable taxes resulting from the vesting or exercising of any Parent
Restricted Awards beneficially owned by such Shareholder. Notwithstanding the
foregoing, any Shares held by a trust as of the date hereof may be distributed
to the beneficiaries thereof or otherwise Transferred (x) to the extent required
by the terms of the applicable trust agreement or (y) in order to make
distributions from the trust consistent with past practice; provided that, the
total number of Shares that may be Transferred by all Shareholders pursuant to
this sentence, together with the corresponding sentence included in Section 4.4,
shall not exceed 50,000 Shares in the aggregate.

3.2 No Other Proxies. Each Shareholder hereby covenants and agrees, that during
the Voting Period, except as otherwise specifically contemplated or permitted by
this Agreement (including Section 4.1), such Shareholder shall not, and shall
not offer or agree to, grant any proxy or power of attorney with respect to,
deposit into a voting trust or enter into a voting arrangement, whether by
proxy, voting agreement or otherwise, any Shares or any interest therein or any
other securities convertible into or exercisable for any Parent Common Shares;
provided that nothing in this Section 3.2 shall prevent such Shareholder from
granting a proxy for Parent’s 2013 Annual Meeting of Shareholders with respect
to matters not covered by Section 4.1.

 

4



--------------------------------------------------------------------------------

3.3 Additional Shares. In the event of a share dividend or distribution, or any
change in the Parent Common Shares by reason of any share dividend or
distribution, subdivision, recapitalization, reclassification, consolidation,
conversion or the like, including the exchange of any securities convertible
into or exercisable for any Parent Common Shares, the term “Shares” shall be
deemed to refer to and include such shares as well as all such share dividends
and distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.
For the avoidance of doubt, it is the intent of the parties that all Parent
Common Shares or other securities convertible into or exercisable for any Parent
Common Shares acquired by each Shareholder after the Reference Date through the
Voting Period be subject to the provisions of this Agreement.

3.4 Shareholder Capacity; Shareholder Designees. All agreements and
understandings made herein shall be made solely in a Shareholder’s capacity as a
holder of the Shares. If a Shareholder is a director or officer of Parent, such
agreements are not made in such Shareholder’s capacity as a director or officer
of Parent. For the avoidance of doubt, the parties acknowledge and agree that
(a) each (i) Shareholder who is a director shall be free to act in his or her
capacity as a director of Parent in accordance with his or her duties to Parent,
(b) nothing herein shall prohibit or restrict any person described in clause
(a) above from taking any action in facilitation of the exercise of his or her
duties under the Agreement and Plan of Merger (including under Section 5.4
thereof) or otherwise, (c) nothing herein shall prohibit or restrict any
Shareholder who is an officer of Parent from taking any action, or failing to
take any action, in his or her capacity as an officer of Parent and in
facilitation of the exercise of his or her duties to Parent as such Shareholder
determines in good faith is required to comply with the direction of Parent’s
Board of Directors and (d) no action taken by any person described in clauses
(a) through (c) above acting in the capacities described therein shall be deemed
to be a breach or violation by a Shareholder of this Agreement.

SECTION 4. Voting Agreement; Proxy.

4.1 Voting Agreement. Each Shareholder hereby agrees that, from the date of this
Agreement until the earlier of (x) the Effective Time and (y) the termination of
this Agreement (the “Voting Period”), at any meeting of the shareholders of
Parent or in any action by written consent of the shareholders of Parent, such
Shareholder shall vote (or cause to be voted) all of its Shares:

(a) in favor of the Parent Share Issuance;

(b) in favor of adoption of any proposal in respect of which the Parent’s Board
of Directors has (i) determined is designed to facilitate the consummation of
the Parent Share Issuance, (ii) disclosed the determination described in clause
(i) in the Joint Proxy Statement/Prospectus, Other Parent Filings or other
written materials disseminated to all of the shareholders of Parent and
(iii) recommended to be adopted by the shareholders of Parent;

 

5



--------------------------------------------------------------------------------

(c) against any action or agreement that has or would be reasonably likely to
result in any conditions to Parent’s obligations under Article VI of the
Agreement and Plan of Merger not being fulfilled;

(d) against any Takeover Proposal; and

(e) against any amendments to the articles of incorporation or by-laws of Parent
or other action, agreement, proposal or transaction involving Parent or any of
its Subsidiaries that in any manner would reasonably be expected to materially
impede, interfere with, delay, postpone or adversely affect the Parent Share
Issuance or the other transactions contemplated by the Agreement and Plan of
Merger or change, in any manner, the voting rights of any class of shares of
Parent;

provided, that, if such Shareholder’s proxy has been granted to the Company
under Section 4.2 (and such proxy remains effective in accordance therewith),
such Shareholder shall have no obligations under this Section 4.1 with respect
to the meeting of the shareholders of Parent for which such proxy has been
granted.

4.2 Grant of Proxy.

(a) In furtherance of Section 4.1 of this Agreement, subject to Section 4.2(b)
hereof and the proviso set forth below, each Shareholder hereby irrevocably
grants to and appoints the Company and up to two of the Company’s designated
representatives (the “Authorized Parties”), and each of them individually, as
such Shareholder’s proxy (with full power of substitution and resubstitution)
for and in the name, place and stead of such Shareholder, to attend all meetings
of the shareholders of Parent and to vote the Shares at any meeting of the
shareholders of Parent or in any action by written consent of the shareholders
of Parent, during the Voting Period solely on the matters and in the manner
specified in Section 4.1 hereof, in each case subject to applicable Law (the
“Proxy”); provided that in the case of any meeting of the shareholders of Parent
during the Voting Period at which a matter described in Section 4.1 is to be
considered, such Shareholder’s grant of the Proxy contemplated by this
Section 4.2(a) shall be effective if, and only if, such Shareholder has not
delivered to the Secretary of Parent at least three Business Days before such
meeting a duly executed proxy card previously approved by the Company (such
approval not to be unreasonably withheld or delayed) voting such Shareholder’s
Shares in the manner specified in Section 4.1. For the avoidance of doubt, the
Proxy shall be effective for all actions by written consent of the shareholders
of Parent during the Voting Period with respect to the matters set forth in
Section 4.1.

 

6



--------------------------------------------------------------------------------

(b) It is hereby agreed that the Authorized Parties will use any Proxy granted
by any Shareholder solely in accordance with applicable Law and will only vote
the Shares subject to such Proxy with respect to the matters and in the manner
specified in Section 4.1 hereof. Subject to the foregoing sentence, following
the grant of a Proxy under Section 4.2(a), the vote of an Authorized Party shall
control in any conflict between the vote by an Authorized Party of such Shares
and any other vote by such Shareholder of its Shares during the Voting Period.

(c) Each Shareholder hereby affirms that any Proxy granted under this
Section 4.2 is given by such Shareholder in connection with, and in
consideration of, the execution of the Agreement and Plan of Merger by the
Company, and that any such Proxy will be given to secure the performance of the
duties of such Shareholder under this Agreement.

(d) Any Proxy granted under this Section 4.2 by such Shareholder shall be deemed
to be coupled with an interest sufficient in law to support an irrevocable proxy
and shall revoke any and all prior proxies granted by such Shareholder. Any
Proxy granted hereunder shall terminate, and any underlying appointment shall
automatically be revoked and rescinded and of no force and effect, upon the
termination of this Agreement.

(e) Each Shareholder hereby acknowledges that Parent has agreed, under
Section 5.1 of the Agreement and Plan of Merger, to recognize the Proxy at any
meeting of the shareholders of Parent during the Voting Period. Each Shareholder
hereby further agrees that it will not intentionally take any action or fail to
take any action with the primary purpose of causing Parent to fail to recognize
such Proxy.

4.3 Other Voting. Each Shareholder shall vote on all issues other than those
specified in Section 4.1 hereof that may come before a meeting of, or action by
written consent by, the shareholders of Parent in its sole discretion; provided
that such vote or consent does not contravene the provisions of this Section 4.
For the avoidance of doubt, the Company shall not have the right to be granted
any proxy of a Shareholder in connection with any such vote.

4.4 Lock-Up Agreement. Each Shareholder hereby covenants and agrees that if the
Closing occurs, it shall not, before the date that is three (3) months following
the Closing Date (the “Lock-Up Period”), Transfer, or create or permit to exist
any Encumbrance with respect to, any Parent Common Shares, Parent Restricted
Shares or Parent Restricted Award beneficially owned by such Shareholder;
provided, that, during the Lock-Up Period any Shareholder may Transfer all or
any portion of such Parent Common Shares (a) to a Permitted Transferee, (b) in
any transaction required under applicable Law or approved by Parent or (c) to
satisfy the payment of withholding

 

7



--------------------------------------------------------------------------------

income or other applicable taxes resulting from the vesting or exercising of any
Parent Restricted Awards beneficially owned by such Shareholder. Notwithstanding
anything to the contrary contained in this Agreement, the transfer restrictions
set forth in this Agreement shall not apply following a Shareholder’s death,
termination of employment by Parent, the Company or any of their respective
Subsidiaries without “Cause” or due to a “Change in Control” or termination of
employment by such Shareholder for “Good Reason” (in each case, as defined in
the applicable agreements between the Company and such Shareholder).
Notwithstanding the foregoing, any Shares held by a trust as of the date hereof
may be distributed to the beneficiaries thereof or otherwise Transferred (x) to
the extent required by the terms of the applicable trust agreement or (y) in
order to make distributions from the trust consistent with past practice;
provided that, the total number of Shares that may be Transferred by all
Shareholders pursuant to this sentence, together with the corresponding sentence
included in Section 3.1, shall not exceed 50,000 Shares in the aggregate.

SECTION 5. Further Assurances. Each Shareholder shall, from time to time,
perform such further acts and execute and deliver, or cause to be executed and
delivered, such additional or further consents, documents and other instruments
as the Company may reasonably request in writing for the purpose of effectuating
the matters covered by this Agreement or that are necessary to vest in the
Company the power to carry out and give effect to the provisions of this
Agreement.

SECTION 6. Termination. This Agreement and the obligations hereunder shall
automatically terminate on the first to occur of (a) the termination of the
Agreement and Plan of Merger, (b) a written agreement between the Company and a
Shareholder to terminate this Agreement (provided that in the case of this
clause (b) any such termination shall be effective only with respect to such
Shareholder or Shareholders party to such agreement to terminate, and not any
other shareholder of Parent party to this Agreement or a similar agreement with
the Company; provided further that any such termination that occurs after the
Effective Time shall be deemed to be an amendment to Section 4.4 or any
corresponding provision contained in such Shareholder’s voting agreement and
shall be subject to Section 7.7, below), (c) the conclusion of the Lock-Up
Period and (d) the amendment of the Agreement and Plan of Merger to increase or
change the form of the Consideration to be paid to shareholders of the Company
in connection with the Merger. The representations, warranties, obligations and
agreements of the parties contained in this Agreement shall not survive any
termination of this Agreement; provided that if this Agreement is terminated
under clause (a) of the preceding sentence, no party shall be relieved from its
liability for any willful and material breach of its obligations hereunder
committed before such termination. For the avoidance of doubt: (A) the parties’
rights and obligations shall terminate with respect to Sections 4.1, 4.2 and 4.3
of this Agreement at the Effective Time, and (B) the Voting Period will
automatically end when this Agreement is terminated in accordance with this
Section 6.

 

8



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous.

7.1 Publication. Each Shareholder hereby permits the Company and Parent to
publish and disclose in any proxy statement or prospectus (including any
document or schedule filed with the SEC) or any other regulatory filings in
connection with the Agreement and Plan of Merger such Shareholder’s identity and
ownership of Parent Common Shares, the other information set forth on Schedule
A, and the nature of its commitments, arrangements and understandings under this
Agreement.

7.2 Expenses. All costs and expenses (including the fees and expenses of
investment bankers, accountants and counsel) incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

7.3 Entire Agreement; No Third Party Beneficiaries.

(a) This Agreement, including the Proxy and Schedule A, constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof; provided
that if there is any conflict between this Agreement and the Agreement and Plan
of Merger, this Agreement shall control. This Agreement is intended to create a
contractual relationship between each Shareholder, on the one hand, and the
Company, on the other hand, and is not intended to create, and does not create,
any agency, partnership, joint venture or any like relationship among the
parties hereto. Without limiting the generality of the foregoing, each
Shareholder (i) is entering into this Agreement solely on its own behalf and,
except as expressly set forth in this Agreement, shall not have any obligation
to perform on behalf of any other shareholder of Parent and (ii) by entering
into this Agreement does not intend to form a “group” for purposes of Rule
13d-5(b)(1) of the Exchange Act or any other similar provision of applicable Law
with any other shareholder of Parent. Each Shareholder has acted independently
regarding such Shareholder’s decision to enter into this Agreement. The Company
acknowledges and agrees that (A) absent an express statement in a
representation, warranty, covenant or agreement to joint liability between or
among a group of Shareholders specifically identified by name in such
representation, warranty, covenant or agreement, all representations,
warranties, covenants and agreements of the Shareholders in this Agreement shall
be made on a several, and not joint, basis and (B) in accordance with and
subject to the foregoing, no Shareholder shall have any liability or obligation
for any breach or violation of, or failure to perform under, this Agreement by
any other Shareholder.

(b) This Agreement is not intended to, and shall not, confer upon any Person not
a party hereto any rights or remedies hereunder.

 

9



--------------------------------------------------------------------------------

7.4 Assignment. A Shareholder may not assign any rights or delegate any
obligations under this Agreement without the prior written consent of the
Company. Except as otherwise provided in Section 4.2 hereof, the Company may not
assign any rights or delegate any obligations under this Agreement, in each
case, with regard to a Shareholder without the prior written consent of such
Shareholder. Any such purported assignment or delegation made in violation of
the foregoing shall be null and void.

7.5 Parties in Interest. This Agreement shall be binding upon, inure solely to
the benefit of, and be enforceable by, the parties hereto and their successors
and permitted assigns (including, for the avoidance of doubt, a Shareholder’s
heirs, legal representatives, successors and assigns).

7.6 Amendment; No Waiver. This Agreement may not be amended except by an
instrument in writing between the Company and any Shareholder; provided, that,
any amendment shall be effective only with respect to the Shareholder(s)
executing such amendment; provided, further, that, in the event that the Company
shall agree with any other shareholder of Parent to amend this Agreement or a
similar voting agreement, the Company shall offer all Shareholders the right to
amend this Agreement on the same terms and conditions as those agreed upon
between the Company and such other shareholder. Neither the failure nor any
delay by any party hereto in exercising any right, power or privilege under this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. In addition, (a) no claim or right
arising out of this Agreement can be discharged by any party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by such party, (b) no waiver that may be given by any party will be applicable
except in the specific instance for which it is given and (c) no notice to or
demand on a party will be deemed to be a waiver of any obligation of such party
and no notice from or demand by a party will be deemed to be a waiver of such
party’s right to take further action without notice or demand as provided in
this Agreement.

7.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

 

10



--------------------------------------------------------------------------------

7.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) by facsimile upon confirmation of receipt or (c) on the second
Business Day following the date of dispatch if delivered by a recognized express
courier service. All notices hereunder shall be delivered as set forth below or
under such other instructions as may be designated in writing by the party to
receive such notice.

if to the Company:

Alterra Capital Holdings Limited

2 Front Street

Hamilton HM 11 Bermuda

Attention: Chief Financial Officer

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Kerry E. Berchem, Esq.

                 Jeffrey L. Kochian, Esq.

if to a Shareholder, at its respective address set forth on Schedule A attached
hereto.

7.9 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of the State of Virginia, without regard to any
principles of conflicts of law thereof that are not mandatorily applicable by
Law and would permit or require the application of the Laws of another
jurisdiction. In furtherance of the foregoing, the parties hereby acknowledge
and agree that it is their intent that the Chosen Courts (as defined below) not
apply the internal affairs doctrine for the purposes of any litigation, action,
suit or other proceeding with respect to the subject matter hereof.

7.10 Specific Performance; Submission to Jurisdiction. The parties agree that
money damages would be both incalculable and an insufficient remedy and that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, subject to the discretion of the Chosen
Courts, the parties shall be entitled to an injunction or other equitable relief
to prevent breaches or violations of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Chosen Court, this being in
addition to any other remedy to which they are entitled at law or in equity.
Moreover, and in recognition of the foregoing, each of the parties hereby waives
(a) any defense in any action for specific performance of this Agreement

 

11



--------------------------------------------------------------------------------

that a remedy at law would be adequate and (b) any requirement under any law for
any party to post security as a prerequisite to obtaining equitable relief. Each
party irrevocably and unconditionally consents, agrees and submits to the
jurisdiction of the state or federal courts in the City of Richmond or the
County of Henrico, Virginia (the “Chosen Courts”), for the purposes of any
litigation, action, suit or other proceeding with respect to the subject matter
hereof. Each party agrees to commence any litigation, action, suit or proceeding
relating hereto only in the Chosen Courts. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any litigation,
action, suit or proceeding with respect to the subject matter hereof in the
Chosen Courts, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Each party further irrevocably and unconditionally consents to and grants any
such court jurisdiction over the Person of such parties and, to the extent
legally effective, over the subject matter of any such dispute and agrees that
mailing of process or other documents in connection with any such action or
proceeding in the manner provided in Section 7.9 hereof or in such other manner
as may be permitted by applicable Law, shall be valid and sufficient service
thereof. The parties agree that a final judgment in any such litigation, action,
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

7.11 Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. If an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to sections or
subsections, such reference shall be to a section or subsection of this
Agreement unless otherwise indicated. The phrases “the date of this Agreement”,
“the date hereof” and terms of similar import, will be deemed to refer to
December 18, 2012. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “herein,” “hereof,” “hereunder” and words of similar
import shall be deemed to refer to this Agreement as a whole, including Schedule
A hereto, and not to any particular provision of this Agreement. Any pronoun
shall include the corresponding masculine, feminine and neuter forms. References
to “party” or “parties” in this Agreement mean the Company and each of the
Shareholders, as the case may be.

 

12



--------------------------------------------------------------------------------

7.12 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be considered one and the same agreement and shall become
effective when each of the parties has delivered a signed counterpart to the
other parties, it being understood that all parties need not sign the same
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic “.pdf” shall be effective as delivery of a
manually executed counterpart hereof.

[Rest of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

ALTERRA CAPITAL HOLDINGS LIMITED By:     Name:   Title:  

 

14



--------------------------------------------------------------------------------

[SHAREHOLDER]   

 

15



--------------------------------------------------------------------------------

Schedule A

 

Name and Address

   Number of Parent Common
Shares Owned as of
December 18, 2012*    Number of Parent
Restricted Awards Owned as of
December 18,  2012    Number of Parent
Restricted Shares Owned as of
December 18,  2012

Alan I. Kirshner

4521 Highwoods Pkwy

Glen Allen, VA 23060

   25,558    0    0

J. Alfred Broaddus, Jr.

4114 Hanover Avenue

Richmond, VA 23221

   1,361    0    181

Douglas C. Eby

1530 33rd Street, NW

Washington, DC 20007

   224    0    181

Stewart M. Kasen

7101 Dubonnet Drive

Boca Raton, FL 33433

   6,148    0    181

Lemuel E. Lewis

9111 River Crescent

Suffolk, VA 23433

   2,918    0    181

Anthony F. Markel

4521 Highwoods Pkwy

Glen Allen, VA 23060

   117,565    0    0

Steven A. Markel

4521 Highwoods Pkwy

Glen Allen, VA 23060

   312,595    0    0

Darrell D. Martin

161 West Square Place

Richmond, VA 23238

   23,337    0    181

Jay M. Weinberg

20320 Fairway Oaks Dr.,

Apt. 333

Boca Raton, FL 33434

   3,664    0    181

Debora J. Wilson

4770 E. Conway Dr., NW

Atlanta, GA 30327

   1,160    0    181

F. Michael Crowley

4521 Highwoods Pkwy

Glen Allen, VA 23060

   2,473    5,581    0

Thomas S. Gayner

4521 Highwoods Pkwy

Glen Allen, VA 23060

   26,738    9,655    0

Richard R. Whitt, III

4521 Highwoods Pkwy

Glen Allen, VA 23060

   6,680    3,295    0

Gerard Albanese

4521 Highwoods Pkwy

Glen Allen, VA 23060

   6,826    3,290    0



--------------------------------------------------------------------------------

Name and Address

   Number of Parent Common
Shares Owned as of
December 18, 2012*    Number of Parent
Restricted Awards Owned as of
December 18,  2012    Number of Parent
Restricted Shares Owned as of
December 18,  2012

Bradley J. Kiscaden

4521 Highwoods Pkwy

Glen Allen, VA 23060

   3,395    2,078    0

Anne G. Waleski

4521 Highwoods Pkwy

Glen Allen, VA 23060

   2,151    1,532    0

Britton L. Glisson

4521 Highwoods Pkwy

Glen Allen, VA 23060

   10,650    2,628    0

* Includes shares held in trusts, if applicable, where individual is a trustee,
beneficiary or partial beneficiary, even if shares can be beneficially
disclaimed. Includes shares held by spouses, if applicable, even can be
beneficially disclaimed. Includes shares held in 401(k)s, if applicable, as of
September 30, 2012.